McDONOUGH, Chief Justice
(concurring).
I concur, but would like to emphasize the facts upon which this decision rests.
Among the cases cited by appellants for the liberal rule for intervention in a will contest, none represents a situation questioning the validity of several documents as the last will of the decedent, as here. However, in each of those cases the inter-venor adhered to the same grounds of contest as contestants filing pleadings before the time limitation had run.
In the case of In re Butzow’s Estate, 21 Cal.App.2d 96, 68 P.2d 374, the right of the intervenor to enter the contest was not hampered by allegations which were, in effect, an attempted answer to the aver-ments of the original contestant; the court held that such allegations, considered as; evidentiary fact, must be disregarded in: determining the sufficiency of the pleading. Inasmuch as the petitioner alleged sub*119stantially the same grounds for contesting the will, her intervention was allowed. Applying this rule to the present case, it would be possible for the intervenors to enter to contest the 1939 and 1940 instruments, disregarding the remainder 'of the pleading for this purpose. However, assuming that the intervenors were successful in the contest, the intervention would be devoid of benefits to them if they were unable to question the validity of the 1949 instrument which contained a residuary clause not naming them as heirs. Contestants sought to uphold the 1949 instrument as the will and the 1952 instrument as a codicil to that will; their grounds of contest concerned only the 1939 and 1940 instruments. Therefore the 1949 and 1952 -documents were admitted to probate without timely contest and the only issue before the court at the time of the attempted intervention was whether the earlier instruments were revoked by the later instruments.
To allow intervention to contest all of the instruments, including the ones admitted without contest, would be to. disregard the statutory time limitation.
WORTHEN, J., does not participate herein.